            Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 1 of 27




                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

    JAY HESTIR                                                                                    PLAINTIFF



    v.                                     Case No. 4:19-cv-00067-LPR



    USAble Life                                                                                DEFENDANT


                                                           ORDER

           On January 29, 2019, Plaintiff Jay Hestir filed a Complaint in the Eastern District of

Arkansas.1 Mr. Hestir is seeking long term disability benefits pursuant to sections 502(a)(e)(1)

and (f) of the Employee Retirement Income Security Act of 1974 (“ERISA”).2 On March 8, 2019,

Defendant USAble Life filed an Answer.3 In ERISA cases, trials are not necessary because a

court’s review is limited to a review of the record made before the administrator of a plan.

Accordingly, the parties have filed a Joint Stipulated Record.4

           On July 22, 2019, Mr. Hestir filed a Brief and Motion for Judgment on the Record.5 The

Motion argues that Mr. Hestir is entitled to judgment on the record because Mr. Hestir “meets the

Plan definition of disability and USAble ignored evidence which supported his claim.”6 On

August 22, 2019, USAble filed a Response and Counter Motion for Judgment on the Record.7


1
     Compl. (Doc. 1).
2
     Id. ¶ 1. The Employee Retirement Income Security Act of 1974 is codified at 29 U.S.C. § 1001 et seq.
3
     Def.’s Answer (Doc. 2).
4
     Joint Stipulated R. (Doc. 26).
5
     Pl.’s Br. and Mot. for J. on the R. (Doc. 30) at 8.
6
     Id.
7
     Def.’s Resp. and Counter Mot. for J. on the R. (Doc. 35).
            Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 2 of 27




USAble asserts that its decision to deny Mr. Hestir long term benefits was reasonable and based

on substantial evidence.8 On August 30, 2019, Mr. Hestir filed a Reply.9 For the following

reasons, the Court will DENY Mr. Hestir’s Motion and GRANT USAble’s Counter Motion.


                                BACKGROUND AND RELEVANT FACTS

           Mr. Hestir’s Application for Long Term Disability Income Benefits was dated December

11, 2016 and file marked received by USAble on December 15, 2016.10 The application indicates

that Mr. Hestir is seeking benefits because of an injury he sustained while he was showering in

December 2015.11 According to the application, Mr. Hestir dislocated his shoulder while he was

washing his back, resulting in torn tendons in his shoulder.12 Mr. Hestir initially continued to work

despite the injury. But his arm and shoulder movement became significantly restricted.13 On June

18, 2016, Mr. Hestir worked his last day for his long-time employer, Arkansas Blue Cross and

Blue Shield.14

           The Court summarizes the parties’ Joint Stipulated Record. First, the Court will discuss

the job that Mr. Hestir held immediately prior to alleging his disability. Next, the Court will

describe Mr. Hestir’s injury and note the relevant medical reports and findings. Finally, the Court

will discuss the relevant parts of Mr. Hestir’s long-term disability plan (the “Plan”) and USAble’s

repeated decisions to deny Mr. Hestir’s claim for benefits.




8
     Def.’s Resp. and Counter Mot. for J. on the R. (Doc. 35) at 6.
9
     Pl.’s Reply (Doc. 36).
10
     Part 3 of Joint Stipulated R. (Doc. 26-3) at 70.
11
     Id.
12
     Id.
13
     Id.
14
     Part 8 of Joint Stipulated R. (Doc. 26-8) at 31.



                                                           2
                Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 3 of 27




           I.       Mr. Hestir’s Job and Duties

           Mr. Hestir worked for Arkansas Blue Cross and Blue Shield from January 1996 until

December 2016.15 During his final two-and-a-half years of work, Mr. Hestir held the position of

Production Control Analyst III (“Analyst III”).16 According to Mr. Hestir, his normal day involved

monitoring main frame computer systems, doing job requests, tracking down problems for aborted

systems, resolving issues, calling for assistance, and other related activities.17 In a normal eight-

hour day, Mr. Hestir estimated that he was required to walk for fifteen minutes, stand for fifteen

minutes, sit for six-and-a-half hours, and crouch for fifteen minutes to perform his job.18 He also

estimated that his job required him to handle objects for two hours a day, reach for six hours a day,

and write or handle small objects for six hours a day.19 According to Mr. Hestir, he frequently had

to lift objects weighing less than ten pounds.20 And he was sometimes required to lift and carry

binders and instruction manuals weighting fifteen to twenty pounds. The most he was ever

required to lift was twenty pounds.21

           Mr. Hestir’s supervisor corroborated much of Mr. Hestir’s job description.22 According to

Mr. Hestir’s supervisor, an Analyst III’s work consisted of eighty-percent typing on a computer

and twenty-percent answering calls.23 Mr. Hestir’s supervisor explained that an Analyst III was




15
     Part 2 of Joint Stipulated R. (Doc. 26-2) at 29.
16
     Part 8 of Joint Stipulated R. (Doc. 26-8) at 32.
17
     Part 2 of Joint Stipulated R. (Doc. 26-2) at 35.
18
     Id.
19
     Id.
20
     Id.
21
     Id.
22
     Part 8 of Joint Stipulated R. (Doc. 26-8) at 32.
23
     Id.



                                                        3
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 4 of 27




required to sit and keyboard (type) for the majority of the day.24 And an Analyst III was only

occasionally required to stand, walk, or reach overhead. But contrary to Mr. Hestir’s description,

Mr. Hestir’s supervisor originally indicated that an Analyst III was never required to lift or carry

(or push or pull) any weight to perform the job.25 Almost a year later, Mr. Hestir’s supervisor

revised his position on lifting and carrying to include routinely lifting and carrying a “lockbox of

tape(s)” weighing less than three pounds.26 A Human Resources description of the Analyst III

position is also included in the record.27

           On January 13, 2017, USAble referred Mr. Hestir’s file to Vocational Consultant Teresa

Marques.28 The reason for this initial referral was for Ms. Marques to “identify Mr. Hestir’s

occupation, the material & substantial duties/essential functions and how it is normally/routinely

performed in the national economy.”29 Based on the various descriptions of Mr. Hestir’s job, Ms.

Marques determined that an Analyst III is most closely related to a Systems Analyst under the

Dictionary of Occupational Titles (“DOT”).30 According to the DOT, a Systems Analyst’s work

“is performed at the sedentary physical demand level.” 31 Thus, Ms. Marques reasoned that in

order to perform an Analyst III’s material and substantial duties, Mr. Hestir must be able to sit,

stand, frequently finger (type) and handle, and occasionally reach at desk level.32 He may also




24
     Id.
25
     Id.
26
     Id. at 38.
27
     Id. at 19-20.
28
     Part 16 of Joint Stipulated R. (Doc. 26-16) at 11.
29
     Id.
30
     Id. at 12.
31
     Id.
32
     Id. at 13.



                                                          4
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 5 of 27




have to occasionally lift, carry, push, or pull up to ten pounds.33

           On October 18, 2017, Mr. Hestir’s file was re-referred to Ms. Marques.34 This time, Ms.

Marques was asked to determine if her prior assessment was still accurate in light of developments

in the file.35 Specifically, Ms. Marques noted that Mr. Hestir claimed that his position required

him to lift twenty-pound instruction manuals and binders. Ms. Marques concluded that her original

assessment remained accurate, and that to the extent Mr. Hestir was required to lift twenty pounds,

such a requirement was “unique to the job and is not typical of how the occupation is normally

performed in the National Economy.”36

           On January 24, 2018, Mr. Hestir’s file was referred to Ms. Marques a final time.37 The

purpose of this final referral was for Ms. Marques to opine as to whether the demands of Mr.

Hestir’s occupation were “consistent with his current physical capacities . . . .”38 Based on the

physical limitations that she was provided—which were largely consistent with the limitations

described by Mr. Hestir’s orthopedic surgeon—Ms. Marques concluded that the demands of Mr.

Hestir’s occupation were consistent with his current physical capabilities.39

           On February 13, 2018, Mr. Hestir hired his own Vocational Specialist to opine as to




33
     Id.
34
     Part 8 of Joint Stipulated R, (Doc. 26-8) at 65.
35
     Id.
36
     Id. at 67.
37
     Part 5 of Joint Stipulated R. (Doc. 26-5) at 38.
38
     Id.
39
     Id.; see also Part 1 of Joint Stipulated R. (Doc. 26-1) at 53-56. The limitations described by Mr. Hestir’s orthopedic
     surgeon will be discussed infra. Ms. Marques was to assume that Mr. Hestir had “no restrictions on bilateral
     fingering and handling, left above shoulder reaching, sitting, standing and walking; left lifting up to 100 lbs.;
     frequent 10 lbs. bilateral lifting; occasional right reaching (below shoulder level/forward for objects on desktop or
     workstations) and avoiding right lifting/carrying more than 10 lbs. and right above shoulder reaching.” Part 5 of
     Joint Stipulated R. (Doc. 26-5) at 38.



                                                             5
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 6 of 27




whether Mr. Hestir could perform “the essential job functions of his past work.”40 Mr. Hestir’s

Vocational Specialist, Robert White, agreed with Ms. Marques’s conclusion that an Analyst III is

most closely related to a Systems Analyst under the DOT.41 But Mr. White disagreed with Ms.

Marques’s ultimate determination that Mr. Hestir could perform sedentary work. Mr. White based

his determination on his own assessment of Mr. Hestir and on the opinion of Mr. Hestir’s primary

care physician.

           II.     Mr. Hestir’s Injury

           As noted above, Mr. Hestir’s December 2015 shoulder injury is the reason that he stopped

working and applied for long-term disability.42 Indeed, Mr. Hestir specifically stated that he was

unable to work because “torn tendons restricted [his] arm and shoulder movements.”43 The record

reveals that in 1980 Mr. Hestir was diagnosed with congenital dislocation of his right shoulder.44

He underwent two shoulder surgeries in the early 2000s,45 and then underwent a subtotal repair of

his right rotator cuff on June 20, 2016. 46 Before this most recent surgery, but after the December

2015 shoulder injury, Mr. Hestir was examined by Dr. David Collins, an orthopedic specialist. It

was Dr. Collins’s opinion that Mr. Hesitr’s primary issue was pain, and that Mr. Hestir was “really

not lacking functionality . . . except by the element of pain.”47 Medical records from after the

December 2015 shoulder injury revealed that Mr. Hestir’s shoulder pain could be managed with



40
     Id. at 9.
41
     Id. at 6.
42
     Part 3 of Joint Stipulated R. (Doc. 26-3) at 70.
43
     Id.
44
     Part 6 of Joint Stipulated R. (Doc. 26-6) at 94.
45
     Id.
46
     Part 12 of Joint Stipulated R. (Doc. 26-12) at 62. The surgery took place two days after Mr. Hestir’s last day of
     work. Part 3 of Joint Stipulated R. (Doc. 26-3) at 70.
47
     Part 12 of Joint Stipulated R. (Doc. 26-12) at 60.



                                                          6
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 7 of 27




steroid injections.48 But Mr. Hestir nevertheless elected to proceed with the surgery.

           Three weeks after the surgery, Dr. Collins observed signs of an “early acceptable

outcome.”49 At the six-week mark, Dr. Collins stated that the prognosis was “fair” and that Mr.

Hestir would benefit from rehabilitation.50 Twelve weeks after surgery, Dr. Collins reported that

Mr. Hestir’s “progress is excellent at this point.”51 At the four-month mark, Dr. Collins stated that

Mr. Hestir was “making improvement on a steady basis” and that there was “no reason that [Mr.

Hestir] could not return” to his job.52 Dr. Collins also noted for the first time what he perceived to

be an “inten[t]ion tremor.”53 Finally, nearly six months after the surgery, Dr. Collins opined that

Mr. Hestir had “a fair outcome” and “may continue to improve with time.”54 But Dr. Collins

cautioned that Mr. Hestir’s desk job could prove challenging if it required “significant bimanual

activities with the arms away from the body.”55 To the greatest extent possible, Dr. Collins

recommended that Mr. Hestir “keep his arms at his side” and stick to working with a “p[e]n, pencil,

keyboard or mouse.”56

           Between follow-up appointments with Dr. Collins, Mr. Hestir attended physical therapy.

His initial assessment was conducted on June 21, 2016.57 At that time, Mr. Hestir reported his




48
     Id. at 106.
49
     Part 1 of Joint Stipulated R. (Doc. 26-1) at 65.
50
     Id. at 67.
51
     Id. at 69.
52
     Id. at 71.
53
     Id. Dr. Collins noted that Mr. Hestir had a history of cervical spine issues that were possibly related to the tremor.
     Id. Dr. Collins referred Mr. Hestir to a neurologist, which is discussed infra. Id.
54
     Id. at 73.
55
     Id.
56
     Id.
57
     Part 6 of Joint Stipulated R. (Doc. 26-6) at 12.



                                                             7
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 8 of 27




pain at 10/10 on the pain scale.58 But Mr. Hestir also indicated that his pain was manageable with

medication.59 The therapist noted that Mr. Hestir enjoyed “full elbow, wrist and digit active rage

of motion with minimal limitation.”60 Mr. Hestir’s initial assessment revealed that he had a

“moderate impairment.”61 The therapist concluded that Mr. Hestir was “a great candidate for

formal therapy to restore full mobility and function.”62

           On June 23, 2016, Mr. Hestir reported already feeling better.63 His therapist noted that his

passive mobility had “improved nicely.”64 On August 12, 2016, Mr. Hestir demonstrated “good

global mobility” and stated that he was heading up to Heber Springs for the first time since his

surgery.65 On August 19, 2016, Mr. Hestir was surprised that his therapy the previous week did

not cause a significant increase in soreness.66 The therapist noted that he demonstrated good

independence despite experiencing a tremor, which he was able to get under control.67 On August

30, 2016, Mr. Hestir reported minimal pain and was “able to raise his arm independently

surprisingly well.”68 On September 1, 2016, Mr. Hestir’s pain had dropped to 4/10.69 The therapist

reported that Mr. Hestir was making “functional gains.”70



58
     Id.
59
     Id.
60
     Id.
61
     Id. at 13.
62
     Id.
63
     Id. at 8.
64
     Id.
65
     Part 12 of Joint Stipulated R. (Doc. 26-12) at 84.
66
     Part 6 of Joint Stipulated R. (Doc. 26-6) at 37.
67
     Id.
68
     Id. at 32.
69
     Id. at 29.
70
     Id.



                                                          8
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 9 of 27




           On September 8, 2016, Mr. Hestir’s pain was back up to 5/10 “with activity.”71 But the

therapist reported that Mr. Hestir tolerated treatment well, had a good active range of motion, and

had “made good gains.”72 On September 20, 2016, Mr. Hestir reported “being very active last

week caring for his brother’s animals,” which required him to carry “large bags of food and buckets

of water.”73 According to Mr. Hestir, he “felt like he was making good progress.”74 On September

22, 2016, Mr. Hestir reported that his shoulder was “finally feeling better.”75 Mr. Hestir attended

his final therapy session on September 27, 2016.76 Despite reduced pain and clear weekly progress,

Mr. Hestir scored worse on his final assessment than he had scored on his initial assessment—

although both scores fell within the rage of a “moderate impairment.”77

           On January 20, 2017, Dr. Collins submitted an “Attending Physician’s Statement of

Functionality.”78 The statement came a little more than six months after Dr. Collins performed

Mr. Hestir’s surgery. Dr. Collins indicated that Mr. Hestir had no restrictions against sitting,

standing, or walking for eight hours a day.79 He further opined that Mr. Hestir had no restrictions

against lifting up to ten pounds with either arm, but that Mr. Hestir could never reach above the

shoulder with his right arm and could only occasionally kneel, crouch, and reach below the

shoulder with his right arm.80 Dr. Collins stated that Mr. Hestir had no limitations fingering



71
     Id. at 25.
72
     Id. at 26.
73
     Part 5 of Joint Stipulated R. (Doc. 26-5) at 94.
74
     Id.
75
     Id. at 92.
76
     Part 6 of Joint Stipulated R. (Doc. 26-6) at 1.
77
     Id.
78
     Part 1 of Joint Stipulated R. (Doc. 26-1) at 53-56.
79
     Id. at 54.
80
     Id.



                                                           9
            Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 10 of 27




(typing) or handling with either hand and that Mr. Hestir was improving.81

           Mr. Hestir’s primary care physician, Dr. Michael Berry, also submitted an “Attending

Physician’s Statement of Functionality.”82 He concluded that Mr. Hestir’s limitations were far

more severe than Dr. Collins. Specifically, Dr. Berry concluded that Mr. Hestir could not sit for

more than two hours a day and could not stand or walk more than one hour a day.83 Dr. Berry

further opined that Mr. Hestir could occasionally lift up to ten pounds bilaterally and up to twenty

pounds with his right arm.84 Dr. Berry indicated that Mr. Hestir could not reach overhead with

either arm, only occasionally reach below the shoulder with his right arm, and only occasionally

finger and handle with his right hand.85 However, it is worth noting that Dr. Berry stated that Mr.

Hestir’s condition had not changed in the past five years and that he was only treating Mr. Hestir

every three months. Dr. Berry also stated that he expected the limitations he identified to only last

for one year from Mr. Hestir’s alleged date of disability.86 But a few months later, Dr. Berry

described Mr. Hestir as having reached “maximal medical improvement.”87 In a letter dated June

7, 2017, Dr. Berry opined that Mr. Hestir could not perform his job because his injuries prevented

him from using a keyboard.88 He also submitted a Medical Opinion form that reaffirmed his earlier

opinion on the extent of Mr. Hesitr’s limitations.89

           Aside from Mr. Hestir’s right shoulder problems, Dr. Berry noted that Mr. Hestir suffers


81
     Id.
82
     Part 3 of Joint Stipulated R. (Doc. 26-3) at 75-76.
83
     Id. at 76.
84
     Id.
85
     Id.
86
     Id. at 75-76.
87
     Part 11 of Joint Stipulated R. (Doc. 26-11) at 26.
88
     Id.
89
     Id. at 27-30.



                                                           10
            Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 11 of 27




from secondary diagnoses of chronic low blood pressure, left arm weakness, chronic left arm pain,

and hand cramps.90 He further noted that Mr. Hestir has chronic low back pain, neck pain, knee

pain and tenderness, tremors, muscle spasms, and left hand finger amputations.91 Medical records

also indicate that Mr. Hestir suffers from bipolar II disorder, depression with anxiety, low

testosterone, and obstructive sleep apnea.92 But, for the most part, Dr. Berry considered all of

these secondary conditions to be “stable.”93 And until Mr. Hestir re-injured his shoulder, he was

able to hold a steady job despite his health conditions.

           Although the record offers little information on the majority of Mr. Hestir’s chronic

conditions, Mr. Hestir was seen for his tremors on two occasions by Neurologist Christopher

Wright. The first appointment was on December 5, 2016.94 Dr. Wright noted that Mr. Hestir

displayed no acute distress.95 Dr. Wright prescribed Mr. Hestir “a low dose” (60 mg) of Inderal

LA and recommended that Mr. Hestir “practice healthy food and diet routine and exercise.” 96 On

January 30, 2017, Mr. Hestir returned to Dr. Wright for a follow-up appointment.97 Mr. Hestir

reported that his tremor was “somewhat better,” but he still had difficulty typing.98 Dr. Wright

slightly increased Mr. Hestir’s dose of Inderal LA and instructed Mr. Hestir to simply continue the

medication as directed and to continue to “practice healthy food and diet routine and exercise.”99



90
     Part 3 of Joint Stipulated R. (Doc. 26-3) at 75.
91
     Id.
92
     Part 15 of Joint Stipulated R. (Doc. 26-15) at 47-48.
93
     Id. at 47.
94
     Part 6 of Joint Stipulated R. (Doc. 26-6) at 83.
95
     Id. at 86.
96
     Id. at 87.
97
     Part 7 of Joint Stipulated R. (Doc. 26-7) at 61.
98
     Id.
99
     Id. at 63.



                                                             11
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 12 of 27




As far as the record reveals, Mr. Hestir never met with Dr. Wright again.

            Finally, in Mr. Hestir’s own words, a typical day living with his injury includes showering,

shaving, brushing his teeth, getting dressed, doing “PT when able,” eating, reading, watching

movies and the news, napping and resting, visiting with family, talking on the phone with friends,

and attending regular doctor appointments.100 Mr. Hestir also occasionally goes shopping, he goes

outside roughly four times a week, routinely eats lunch with friends, and races large-scale remote

control cars.101 But Mr. Hestir can no longer shoot for sport or repair his remote control cars.102

Mr. Hestir claims that he can lift ten to twenty pounds using his hands.103

            III.     Mr. Hestir’s Claim and USAble’s Decisions

            There is no dispute that Mr. Hestir participated in a group long-term disability plan issued

by USAble. And for the most part, the parties do not dispute the interpretation of the terms within

the Plan. The Plan became effective on January 1, 2011 and was renewed on January 1, 2012.104

As is relevant to Mr. Hestir’s claim for benefits, a person is disabled under the terms of the Plan

when:

                     During the elimination period the first 24 months and of a period of
                     disability, an injury, sickness, or pregnancy requires that you be
                     under the regular care of a physician, and prevents you from
                     performing all of the material duties of your regular occupation with
                     reasonable accommodations.105

The Plan defines an “injury” as an “accidental bodily injury.”106 The Plan defines “material duties”



100
      Part 2 of Joint Stipulated R. (Doc. 26-2) at 46.
101
      Id. at 49-50; Id. at 5; Part 17 of Joint Stipulated R. (Doc. 26-17) at 4.
102
      Part 2 of Joint Stipulated R. (Doc. 26-2) at 50; Part 17 of Joint Stipulated R. (Doc. 26-17) at 4.
103
      Part 2 of Joint Stipulated R. (Doc. 26-2) at 51.
104
      Part 3 of Joint Stipulated R. (Doc. 26-3) at 6, 19.
105
      Id. at 20.
106
      Id. at 22.



                                                              12
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 13 of 27




as the “sets of tasks or skills required generally by employers from those engaged” in a given

occupation.107 And the Plan defines a “regular occupation” as “the occupation in which you were

working immediately prior to becoming disabled.”108 By the terms of the Plan, USAble enjoys

“the sole discretionary authority to determine eligibility for participation or benefits and to

interpret the terms of the policy.”109 USAble decides “(a) if a covered person is eligible for this

insurance; (b) if a covered person meets the requirements for benefits to be paid; and (c) what

benefits are to be paid by the policy.”110

            As noted above, Mr. Hestir filed his claim for long-term disability in December 2016 due

to an injury to his right shoulder. On March 6, 2017, Mr. Hestir’s claim was denied by Senior

Case Manager Tracy Dougherty.111 Ms. Dougherty’s decision was based predominantly on the

opinions of Dr. Collins and Ms. Marques.112 She also noted that Dr. Wright took a very

conservative approach to treating Mr. Hestir’s tremors, and that Dr. Berry’s medical notes

indicated that Mr. Hestir’s chronic back pain was under control.113 The report also indicated that

an Independent Medical Consultant—Linda Waterman, RN, BSN—reviewed Mr. Hestir’s medical

records and opined that Mr. Hestir’s “back pain would not rise to a level that would be expected

to preclude [him] from sustained sedentary activity.”114 Finally, the decision noted that Mr. Hestir

was still racing remote control cars despite his claim that he could not use a keyboard or mouse.115


107
      Id.
108
      Id. at 24.
109
      Id. at 29.
110
      Id.
111
      Part 1 of Joint Stipulated R. (Doc. 26-1) at 22.
112
      Id. at 23-24.
113
      Id.
114
      Id. at 23; Id. at 18.
115
      Id. at 23.



                                                         13
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 14 of 27




Mr. Hestir appealed.

            On January 18, 2018, the USAble “Appeals Unit” issued an opinion affirming the denial

of Mr. Hestir’s claim.116             In reaching this determination, USAble “reconsidered all of the

information previously submitted, as well as new documentation and re-evaluated Mr. Hestir’s

claim in its totality.”117 In particular, USAble obtained additional medical records and additional

information from Mr. Hestir’s employer.118 Mr. Hestir also provided USAble with a copy of his

Social Security Disability file.119 The Appeals Unit’s decision discussed Mr. Hestir’s medical

records in great detail. It also consulted with a second Independent Medical Consultant, Nurse

Kristin Fielding.120          The Appeals Unit allocated considerable weight to Nurse Fielding’s

conclusions.

            Nurse Fielding reviewed Mr. Hestir’s claim in its entirety.121 Like Nurse Waterman, Nurse

Fielding agreed with Dr. Collins’s Attending Physician’s Statement.122 But Nurse Fielding did not

agree with Dr. Collins’s restriction on kneeling and crouching based on the medical information

provided.123 And she discounted Dr. Berry’s opinion that Mr. Hestir could not perform sustained

sedentary work because his opinion was not supported by any “rationale or further medical

documentation.”124 As it relates to Mr. Hestir’s tremors, Nurse Fielding noted that Mr. Hestir only



116
      Part 5 of Joint Stipulated R. (Doc. 26-5) at 16.
117
      Id. at 18.
118
      Id. at 18-23.
119
      Id. The parties agree that Mr. Hestir was awarded Social Security Disability benefits. The Joint Stipulated Record
      does not contain any formal Social Security determination or decision. It appears that no such written, reasoned
      decision exists.
120
      Id. at 18.
121
      Id.
122
      Id. at 19.
123
      Id.
124
      Id.



                                                           14
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 15 of 27




visited Dr. Wright twice, and that Dr. Wright did not limit or restrict Mr. Hestir in any capacity.125

            Nurse Fielding found that most of Mr. Hestir’s chronic conditions—back pain, left arm

weakness, two finger amputations, wrist fusion and left elbow/forearm reconstruction, knee and

cervical spine issues, and mental health issues—were in stable condition.126 She reasoned that

none of these conditions would keep Mr. Hestir from sedentary work because none of these issues

precluded him from working in the past, and because none of these issues had significantly

changed since Mr. Hestir stopped working.127

            The Appeals Unit also gave significant weight to Vocational Consultant Ms. Marques’s

assessment.128 And it explained that Mr. Hestir’s “Social Security Disability award” did not alter

its determination because the Social Security Disability file did not include a “determination and

assessment of Mr. Hestir’s Residual Functional Capacity.”129 Once again, Mr. Hestir appealed.

            On April 18, 2018, USAble reaffirmed its decision to deny Mr. Hestir’s claim.130 This

time, Mr. Hestir’s appeal was handled by Senior Appeals Consultant Lindsay Neithercut.131 As

was the case in the first appeal, Ms. Neithercut “reconsidered all of the information previously

submitted, as well as new documentation and re-evaluated Mr. Hestir’s claim in its totality.”132

Mr. Hestir submitted the opinion of his Vocational Specialist, Mr. White.133 Ms. Neithercut

disagreed with Mr. White’s assessment. She explained that Mr. White applied Social Security


125
      Id. at 20.
126
      Id. at 20-22.
127
      Id.
128
      Id. at 22-23.
129
      Id. at 23.
130
      Part 11 of Joint Stipulated R. (Doc. 26-11) at 4.
131
      Id. at 7.
132
      Id. at 5.
133
      Id.



                                                          15
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 16 of 27




standards in his assessment, and that such standards are not controlling in determining whether

Mr. Hestir is entitled to long-term disability benefits under the terms of his specific Plan.134 She

also noted that Mr. White heavily relied upon Dr. Berry’s opinion.135 Like those who reviewed

the claim before her, Ms. Neithercut did not place much stock in Dr. Berry’s opinion, instead

deferring to the opinions of Dr. Collins, Nurse Fielding, and Vocational Consultant Ms.

Marques.136 Finally, Ms. Neithercut explained that the award of Social Security benefits was not

persuasive because it did not include a determination or assessment of Mr. Hestir’s residual

functional capacity.137 Having exhausted his administrative remedies, Mr. Hestir filed suit in this

Court under 29 U.S.C. § 1132.


                                            STANDARD OF REVIEW

            The parties disagree as to which standard of review the Court should apply. Generally, “a

denial of benefits challenged under § 1132(a)(1)(B) is to be reviewed under a de novo standard . .

. .”138 But when “the benefit plan gives the administrator or fiduciary discretionary authority to

determine eligibility for benefits or to construe the terms of the plan,”139 “a court should review

the plan administrator’s decision only for abuse of discretion.”140 The Plan here specifically states

that USAble enjoys “the sole discretionary authority to determine eligibility for participation or

benefits and to interpret the terms of the policy.”141 Not surprisingly, USAble asserts that the



134
      Id. at 5-6.
135
      Id. at 6.
136
      Id.
137
      Id. at 7.
138
      Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989).
139
      Id.
140
      Buttram v. Cent. States, Se. & Sw. Areas Health & Welfare Fund, 76 F.3d 896, 899 (8th Cir. 1996).
141
      Part 3 of Joint Stipulated R. (Doc. 26-3) at 29.



                                                          16
            Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 17 of 27




Court should apply an abuse of discretion standard because the Plan clearly includes a

discretionary clause. Mr. Hestir does not dispute that the Plan includes a discretionary clause.

Instead, Mr. Hestir asserts that Arkansas law governs this dispute and Arkansas law prohibits the

use of discretionary clauses in disability income policies.

           The terms of the Plan plainly state that Arkansas law controls the policy in this case.142

And “[w]here a choice of law is made by an ERISA contract,” the choice of law should be followed

when it is “applicable and not otherwise governed by federal ERISA law,” and when the choice of

law is not “unreasonable or fundamentally unfair.”143 Neither party here contends that the

application of Arkansas law would be unreasonable or fundamentally unfair. And the Eighth

Circuit has indicated that state statutes or regulations that prohibit the use of discretionary clauses

are not preempted by federal ERISA laws.144 Thus, to the extent that it is applicable, Arkansas

law governs the discretionary clause in this case.

           I.       The Discretionary Clause

           Mr. Hestir asserts that Rule 101 of the Arkansas Insurance Commission prohibits the

discretionary clause in this case. Rule 101 states that

                    [n]o policy, contract, certificate or agreement offered or issued in
                    this State providing for disability income protection coverage may
                    contain a provision purporting to reserve discretion to the insurer to
                    interpret the terms of the contract, or to provide standards of
                    interpretation or review that are inconsistent with the laws of this
                    State.145

In other words, an eligibility decision is not entitled to deference when the insurer is interpreting


142
      The Plan states that “[t]he laws of the state where [the plan] is delivered govern this policy.” Id. at 12. The Plan
      designates Arkansas as the state of delivery. Id. at 6.
143
      Brake v. Hutchinson Tech. Inc. Grp. Disability Income Ins. Plan, 774 F.3d 1193, 1197 (8th Cir. 2014).
144
      Id. at 1196 (“Although ERISA preemption is generally broad, state statutes or regulations that regulate insurance
      are ‘saved’ from preemption under 29 U.S.C. § 1144(b)(2)(A).”).
145
      CODE ARK. R. 054.00.101-4.



                                                            17
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 18 of 27




the terms of its own contract to determine whether it must pay a claimant.146 USAble contends

that Rule 101 has no application to the discretionary clause in the instant case because Rule 101

only applies to “disability income policies issued in [Arkansas] which [were] issued or renewed

on and after March 1, 2013.”147 USAble is correct. The Plan in this case became effective on

January 1, 2011 and was renewed on January 1, 2012.148 Thus, the Plan here was neither issued

nor renewed when Rule 101 took effect.

            Mr. Hestir argues that his Plan was annually renewed on its anniversary date, which was

January 1, 2011 and each succeeding January 1.149 He reasons that because his Policy was

effective on January 1, 2015, the Plan was necessarily renewed after March 1, 2013.150 An

identical argument was offered and rejected in Roebuck v. USAble Life.151 Just like the Plan in this

case, the policy in Roebuck became effective on January 1, 2011, was renewed on January 1, 2012,

and contained an anniversary date of January 1, 2011 and each succeeding January 1. But there

was nothing in the language of the policy in Roebuck that indicated that “the policy renews every

year on January 1.” Accordingly, the court “decline[d] to assume—without any basis in the record

evidence—that the anniversary date [was] also a renewal date.” In reaching this determination,

the court noted that “[o]ther district courts that have examined this issue have found that the

anniversary date of a policy is not a ‘renewal’ of that policy under Rule 101.”152


146
      See Davis v. Unum Life Ins. Co. of Am., No. 4:14-CV-00640-KGB, 2016 WL 1118258, at *2-3 (E.D. Ark. Mar.
      22, 2016) (explaining the development of discretionary clauses and the subsequent backlash).
147
      CODE ARK. R. 054.00.101-7.
148
      Part 3 of Joint Stipulated R. (Doc. 26-3) at 6, 19.
149
      Id. at 6.
150
      Pl.’s Reply (Doc. 36) at 2.
151
      Roebuck v. USAble Life, 380 F. Supp. 3d 852, 863 (E.D. Ark. 2019).
152
      Id. (“See Price v. Tyson Long-Term Disability Plan, Case No. 5:16-cv-05075, 2017 WL 3567531, at *3-4 (W.D.
      Ark. Aug. 17, 2017) (holding that the anniversary date of a policy is not a renewal within the meaning of Rule
      101); Owens v. Liberty Life Assurance Co. of Boston, 184 F.Supp.3d 580, 585 (W.D. Ky. 2016) (same); Rogers v.
      Reliance Standard Life Ins. Co., 14 C 4029, 2015 WL 2148406 (N.D. Ill. May 6, 2015) (holding that [an]


                                                            18
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 19 of 27




            Although Roebuck is not binding precedent, the Court agrees with its ruling. There is

nothing in the record in this case that supports Mr. Hestir’s assertion that the Plan’s anniversary

date should also be construed as a renewal date. In fact, Mr. Hestir admits that the face of the Plan

does not support his argument.153 Mr. Hestir only “suspects the Plan in question has been renewed

on an annual basis” on the anniversary date.154 Without more than speculation, the Court declines

to assume that the Plan’s anniversary date was also a renewal date. The Plan in this case was

issued on January 1, 2011 and was renewed once on January 1, 2012. Consequently, Rule 101

does not apply to the Plan, the discretionary clause is valid, and USAble’s decision is afforded

deference under the abuse of discretion standard.

            II.     Abuse of Discretion Standard

            Under the abuse of discretion standard, USAble’s decision will be upheld so long as the

decision was reasonable. A decision is reasonable if it is supported by substantial evidence, which

is “more than a scintilla, but less than a preponderance, of evidence.”155 Given this “[r]estrictive

standard of review” the Court is “not permit[ed] to ‘weigh the evidence anew’ and render its own

decision.”156 Rather, “[i]f substantial evidence supports the decision, it should not be disturbed

even if a different, reasonable interpretation could have been made.”157

            The Court will not merely rubberstamp USAble’s decision. In fact, the Court may apply a



      anniversary date did not qualify as a renewal date under a similar Texas regulation[].”) (internal quotations
      omitted); see also Price v. Tyson Long-Term Disability Plan, No. 5:16-CV-05075, 2017 WL 3567531, at *4 (W.D.
      Ark. Aug. 17, 2017) (“The Court finds that the Plan’s anniversary date exists for purposes of designating each plan
      year’s annual enrollment period and does not equate to an annual renewal of the policy.”).
153
      Pl.’s Reply (Doc. 36) at 2.
154
      Id.
155
      Sepulveda-Rodriguez v. MetLife Grp., Inc., 936 F.3d 723, 729 (8th Cir. 2019) (citing Johnson v. United of Omaha
      Life Ins. Co., 775 F.3d 983, 989 (8th Cir. 2014)).
156
      Id.
157
      Id. (citing Johnson, 775 F.3d at 989).



                                                            19
            Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 20 of 27




“less deferential” review to USAble’s decision because USAble “both determines and pays

claims.”158 The Eighth Circuit recently clarified, however, that “less deferential” means nothing

more than “taking [the conflict of interest] into consideration” while applying the abuse of

discretion standard.159 In other words, the review is less deferential only insofar as a conflict is

considered as an additional factor when a conflict exists. The Supreme Court has likewise

explained that “conflicts are but one factor among many that a reviewing judge must take into

account.”160 The greater the conflict, the greater the weight accorded to that particular factor, and

vice versa.

            Here, a conflict of interest exists because USAble holds the dual role of evaluating and

paying benefits claims.161 But Mr. Hestir has not alleged any facts or made any arguments to

suggest that USAble’s dual participation should significantly weigh against its decision. And

nothing in the record suggests USAble has a “history of biased claims administration,”162 or that

“the medical professionals who reviewed the claim for benefits were employed” by USAble or

were compensated based on their findings.163 To the contrary, the record demonstrates that

USAble has taken at least some steps to reduce the risk that a conflict would affect its eligibility

determination in this case. For example, Mr. Hestir’s claims were reviewed and considered by a

different decisionmaker at each step in the decision making process. And at each step, Mr. Hestir’s




158
      McIntyre v. Reliance Standard Life Ins. Co., No. 19-2367, 2020 WL 4951028, at *6 (8th Cir. Aug. 25, 2020)
      (clarifying prior precedent and explaining that, while a conflict of interest warrants a “less deferential abuse of
      discretion standard,” it does not open “a gateway to de novo review or some other heighted form of review other
      than an abuse of discretion”).
159
      McIntyre, 2020 WL 4951028, at *6.
160
      Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 116 (2008).
161
      Manning v. Am. Republic Ins. Co., 604 F.3d 1030, 1038 (8th Cir. 2010).
162
      Id.
163
      Cooper v. Metro. Life Ins. Co., 862 F.3d 654, 661 (8th Cir. 2017).



                                                            20
             Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 21 of 27




claim was reconsidered “in its totality.” Additionally, USAble hired two different Independent

Medical Consultants to consider Mr. Hestir’s claim. Thus, while a conflict does superficially exist,

the conflict is not allotted “substantial weight” given the particular circumstances of this case.164


                                                      ANALYSIS

            Mr. Hestir argues that USAble’s decision should be reversed because he “meets the Plan

definition of disability and USAble ignored evidence which supported his claim.”165 According

to the terms of the Plan, a claimant is disabled if an injury or sickness prevents the claimant “from

performing all of the material duties of [the claimant’s] regular occupation with reasonable

accommodations.” Although there is also a duration requirement, that issue is not disputed by the

parties. Thus, given the standard of review, the question the Court must answer is whether it was

reasonable for USAble to conclude that Mr. Hestir can perform the material duties of his regular

occupation despite his injuries and/or illnesses.166

            As set forth above, Mr. Hestir was working as an Analyst III immediately prior to his

alleged date of disability. Both Vocational Consultant Ms. Marques and Vocational Specialist Mr.

White determined that an Analyst III is most similar to a Systems Analyst under the DOT. A

Systems Analyst is a sedentary position. Thus, to do the work of an Analyst III, Mr. Hestir must

be able to perform sedentary work. Mr. Hestir must be able to primarily sit, frequently finger

(type) and handle, and occasionally walk, stand, reach at “desk level/arm’s length,” and




164
      Manning, 604 F.3d at 1038. Although Mr. Hestir notes that “procedural irregularities are another factor” for the
      Court’s consideration, he does not argue that there were any procedural irregulates in this case. Pl.’s Br. and Mot.
      for J. on the R. (Doc. 30) at 6. The Court has not any.
165
      Id. at 8.
166
      Although the parties dispute the significance of Mr. Hestir’s “secondary health conditions,” it is clear from the
      record that USAble considered all of Mr. Hestir’s ailments and injuries when deciding his claim, not just his
      shoulder injury. USAble’s eligibility determinations considered and discussed these conditions.



                                                            21
            Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 22 of 27




“lift/carry/push/pull up to 10lbs.”167 These conclusions are consistent with the job descriptions of

both Mr. Hestir and his supervisor. Indeed, Mr. Hestir’s supervisor indicated that an Analyst III’s

work consists of eighty-percent typing and twenty-percent answering calls.

           Substantial evidence supports USAble’s conclusion that Mr. Hestir can perform the

material duties of his sedentary job. In particular, USAble’s decision is supported by the medical

opinion of Dr. Collins, Mr. Hestir’s orthopedic surgeon. Dr. Collins indicated that Mr. Hestir had

no restrictions against sitting, standing, or walking for eight hours a day. He further opined that

Mr. Hestir had no restrictions against lifting up to ten pounds with either arm, but that Mr. Hestir

could never reach above the shoulder with his right arm and only occasionally reach below the

shoulder with his right arm. Dr. Collins stated that Mr. Hestir had no limitations fingering (typing)

or handling with either hand, and he opined that Mr. Hestir was improving. Although Dr. Collins

cautioned against “significant bimanual activities with the arms away from the body,” he suggested

that work with a “keyboard or mouse” paired well with Mr. Hestir’s capabilities.168

           USAble’s decision is further supported by the expert opinions of Vocational Consultant

Ms. Marques and both of the Independent Medical Consultants that reviewed Mr. Hestir’s file.

With respect to Mr. Hestir’s tremors, USAble reasonably concluded that they were not sufficiently

severe to keep him from working given Dr. Wright’s conclusions and conservative treatment

approach. And even Dr. Berry’s records reported that most of Mr. Hestir’s chronic conditions

were in stable condition. Finally, USAble repeatedly stated that it evaluated Mr. Hestir’s claim in

its totality.      This means that each decision evaluated and considered Mr. Hestir’s marked




167
      Part 2 of Joint Stipulated R. (Doc. 26-2) at 4. Ms. Marques suggested that a standing or adjustable workstation
      and keyboard would be a reasonable accommodation for an Analyst III.
168
      Part 1 of Joint Stipulated R. (Doc. 26-1) at 73.



                                                          22
            Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 23 of 27




improvement during physical therapy.169 Certainly, Mr. Hestir’s report that he was “very active .

. . caring for his brother’s animals,” and that he was able to carry “large bags of food and buckets

of water,” supports USAble’s determination that Mr. Hestir can perform sedentary work.170

            Although Dr. Berry presented a very different opinion on Mr. Hestir’s capabilities, USAble

was “not obligated to accord” him any special deference.171 Where there is “a conflict of opinion”

between medical professionals, “the plan administrator has discretion to deny benefits unless the

record does not support denial.”172 Thus, USAble was justified in relying on the opinions of Dr.

Collins, Nurse Fielding, Nurse Waterman, and Vocational Consultant Ms. Marques, over the

opinions of Dr. Berry and Vocational Specialist Mr. White. In fact, the Court finds Dr. Berry’s

extreme conclusions to be incredible. For example, Dr. Berry suggests that Mr. Hestir cannot sit

for more than two hours a day, and he cannot stand or walk for more than one hour a day. In other

words, Dr. Berry seems to be suggesting that Mr. Hestir must be laying down for twenty hours a

day.

            Dr. Berry’s assessment appears entirely inconsistent with Mr. Hestir’s own description of

his typical day, which includes showering, shaving, brushing his teeth, getting dressed, doing “PT

when able,” eating, reading, watching movies and the news, napping and resting, visiting with

family, talking on the phone with friends, and attending regular doctor appointments.173 Mr. Hestir


169
      The fact that the therapy reports were not cited in the denial letters “is immaterial” because they were “in the
      materials” that USAble considered in reaching its determination. Leirer v. Proctor & Gamble Disability Benefit
      Plan, 910 F.3d 392, 398 (8th Cir. 2018).
170
      Part 5 of Joint Stipulated R. (Doc. 26-5) at 94.
171
      Cooper, 862 F.3d at 662. “ERISA affords courts ‘no warrant to require administrators automatically to accord
      special weight to the opinions of a claimant’s physician; nor may courts impose on plan administrators a discrete
      burden of explanation when they credit reliable evidence that conflicts with a treating physician’s evaluation.’”
      Weidner v. Fed. Exp. Corp., 492 F.3d 925, 930 (8th Cir. 2007) (quoting Black & Decker Disability Plan v. Nord,
      538 U.S. 822, 834 (2003).
172
      Id.
173
      Part 2 of Joint Stipulated R. (Doc. 26-2) at 46.



                                                           23
            Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 24 of 27




also indicated that he goes shopping, goes outside four times a week, routinely eats lunch with

friends, and races large-scale remote control cars. During therapy, Mr. Hestir revealed that he was

“very active” caring for his brother’s pets. And only a few weeks after his surgery, Mr. Hestir was

able to travel to Heber Springs, which is over an hour away from his residence in North Little

Rock. Finally, even Dr. Wright instructed Mr. Hestir to exercise.174 All of this evidence

undermines the credibility of Dr. Berry’s suggestion that Mr. Hestir is effectively bedridden by his

conditions.

           Nevertheless, Mr. Hestir contends that he cannot perform the material functions of his job,

and that his job cannot be modified to accommodate his disability. But rather than explain why

USAble’s determination was not supported by substantial evidence, Mr. Hestir focuses on the

“evidence which supports his claim.” In particular, Mr. Hestir asserts that a finding of disabled

would have been reasonable based on (1) his supervisor’s letter, (2) his approval for Social Security

Disability, and (3) “his own vocational expert[’s]” opinion.175 These arguments are largely

misdirected given the standard of review. Indeed, “[i]f substantial evidence supports the decision,

it should not be disturbed even if a different, reasonable interpretation could have been made.”176

The fact that a different, reasonable interpretation could have been made in Mr. Hestir’s case does

not directly speak to whether the actual decision was unreasonable.

           To the extent these arguments indirectly relate to the standard of review, they are

unpersuasive.177 For example, the letter from Mr. Hestir’s supervisor does nothing to undermine


174
      Myers v. Colvin, 721 F.3d 521, 527 (8th Cir. 2013) (stating that, at least in the Social Security Disability context,
      “a physician’s unrestricted recommendations to increase physical exercise are inconsistent with a claim of physical
      limitations”); Moore v. Astrue, 572 F.3d 520, 524 (8th Cir. 2009) (reasoning that a physician’s recommendation
      to exercise suggests that a claimant has an increased functional capacity).
175
      Pl.’s Br. and Mot. for J. on the R. (Doc. 30) at 8-11.
176
      Sepulveda-Rodriguez, 936 F.3d at 729 (citing Johnson, 775 F.3d at 989) (emphasis added).
177
      To the extent that Mr. Hestir is saying that USAble entirely ignored relevant evidence—which would constitute


                                                               24
            Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 25 of 27




USAble’s reasonable reliance on the opinions of Dr. Collins, Nurse Waterman, Nurse Fielding,

and Vocational Consultant Ms. Marques. USAble considered the supervisor’s letter in reviewing

Mr. Hestir’s second appeal. And aside from the supervisor’s ultimate opinion on Mr. Hestir’s

capacity to work, USAble’s assessment of the Analyst III position was largely consistent with the

supervisor’s description.178

           As it relates to Mr. Hestir’s award of Social Security benefits, the Eighth Circuit has been

clear that Social Security “disability awards are not binding on ERISA plan administrators.”179

Instead, an award of Social Security benefits is considered relevant evidence in the ERISA

analysis.180 It is undisputed that USAble acknowledged and weighed Mr. Hestir’s Social Security

award in both his first and second appeals. In the first appeal, USAble incorporated the results

from Mr. Hestir’s Social Security IME into its decision. USAble expressly stated that it considered

the Social Security determination in its analysis, but that the award of benefits did not sway

USAble’s decision because the Social Security file did not include a determination and assessment

of Mr. Hestir’s residual functional capacity. In the second appeal, USAble again noted that it

reviewed Mr. Hestir’s Social Security Disability file. And once again, USAble explained that the

Social Security determination did not tip the scale in Mr. Hestir’s favor because the file did not



      an abuse of discretion—that is not the case. The record demonstrates that USAble considered all of the relevant
      evidence in reaching its decision.
178
      Compare Part 8 of Joint Stipulated R. (Doc. 26-8) at 32, 38, with Part 1 of Joint Stipulated R. (Doc. 26-1) at 23,
      Part 5 of Joint Stipulated R. (Doc. 26-5) at 18, 22-23, and Part 11 of Joint Stipulated R. (Doc. 26-11) at 6.
179
      Waldoch v. Medtronic, Inc., 757 F.3d 822, 833 (8th Cir. 2014), as corrected (July 15, 2014); see also Farfalla v.
      Mut. of Omaha Ins. Co., 324 F.3d 971, 975 (8th Cir. 2003) (stating that “an ERISA plan administrator or fiduciary
      generally is not bound by an SSA determination that a plan participant is disabled, even when the plan’s definition
      of disabled is similar to the definition the SSA applied”) (internal quotations omitted); Jackson v. Metro. Life Ins.
      Co., 303 F.3d 884, 889 (8th Cir. 2002) (holding that the plan administrator was “not bound by a SSA
      determination” despite the fact that “the Plan’s definition of ‘disabled’ [was] similar to the definition the SSA
      supplied” because the definitions were not identical and because there was no indication that the SSA decision
      was based on a review of “the same record that was before” the plan administrator).
180
      Waldoch, 757 F.3d at 833.



                                                             25
            Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 26 of 27




include a determination and assessment of Mr. Hestir’s residual functional capacity. USAble

reasoned that without that information, it was unable to determine the basis for the Social Security

award.

           Finally, USAble discussed Mr. Hesitr’s Vocational Specialist’s opinion at length in its

second appeal decision. The decision noted that Mr. White applied Social Security standards in

forming his conclusions, and that Mr. White heavily relied upon Dr. Berry’s unsupported opinion

that Mr. Hestir could not perform sustained sedentary-level activity. USAble did not err in

deferring to the expert opinions of Dr. Collins, Nurse Waterman, Nurse Fielding, and Vocational

Consultant Ms. Marques. Indeed, the Eighth Circuit has held that it is not an abuse of discretion

for an insurer to rely on its own experts over the claimant’s evidence.181

           Mr. Hestir has not shown that USAble ignored relevant evidence. None of Mr. Hestir’s

remaining arguments are persuasive.182 Based on the Joint Stipulated Record, the Court concludes

that USAble’s decision to deny Mr. Hestir’s claim for benefits was reasonable because it is

supported by substantial evidence. Accordingly, USAble did not abuse its discretion in denying

Mr. Hestir’s claim for benefits.




181
      Gerhardt v. Liberty Life Assur. Co. of Bos., 736 F.3d 777, 781 (8th Cir. 2013); see also Leirer, 910 F.3d at 398
      (citing Gerhardt, 736 F.3d at 781).
182
      Mr. Hestir briefly argues that USAble could have obtained a functional capacity exam (“FCE”), that USAble’s
      reason for denial changed with each of its subsequent reviews, and that Mr. Hestir’s “20-pound lifting requirement”
      should have resulted in a “light” job classification. With respect to the FCE, the Plan clearly states that the burden
      is on the policy holder to prove his disability, not the other way around. Part 3 of Joint Stipulated R. (Doc. 26-3)
      at 29. Mr. Hestir does not cite any law suggesting that USAble was required to conduct an FCE. And even when
      a FCE is available, a plan administrator does not abuse its discretion in denying a claim when there is a lack of
      objective evidence of a disability in the record. Parkman v. Prudential Ins. Co. of Am., 439 F.3d 767, 773 (8th
      Cir. 2006). Additionally, the fact that each review found different grounds for denial is not a point for reversal.
      To the contrary, because each decision was supported by substantial evidence, the variation provides all the more
      reason to conclude denial was reasonable. Finally, even Mr. Hestir’s own vocational specialist agreed that his job
      was sedentary in nature.



                                                             26
       Case 4:19-cv-00067-LPR Document 40 Filed 09/30/20 Page 27 of 27




                                     CONCLUSION

      For all of the reasons stated above, Mr. Hestir’s Brief and Motion for Judgment on the

Record is DENIED with prejudice. For the same reasons, USAble Life’s Counter Motion for

Judgment on the Record is GRANTED. Judgment will be entered in favor of USAble Life.


      IT IS SO ORDERED this 30th day of September 2020.


                                                 ________________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE




                                            27
